Citation Nr: 1142213	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 1992 and January 1993 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 60 percent evaluation for hiatal hernia with esophagitis, a 20 percent evaluation for a stress fracture of the left ankle, a 20 percent evaluation for a stress fracture of the right ankle, a noncompensable evaluation for bronchitis, and a noncompensable evaluation for hemorrhoids; denied service connection for chronic obstructive pulmonary disease (COPD); and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran submitted a notice of disagreement with the denial of TDIU in May 2006 and subsequently perfected her appeal in June 2007.

In March 2008, the Veteran presented sworn testimony during a Central Office hearing in Washington, D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2011, the Board remanded the Veteran's claim of entitlement to TDIU to the Appeals Management Center (AMC) for further evidentiary development, including readjudicating the claim and providing the Veteran and her representative with a supplemental statement of the case.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC readjudicated the claim, after affording the Veteran a VA examination in April 2011, and provided the Veteran and her representative with a supplemental statement of the case in September 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is service connected for hiatal hernia with esophagitis, evaluated as 60 percent disabling; a stress fracture of the right ankle, evaluated as 20 percent disabling; a stress fracture of the left ankle, evaluated as 20 percent disabling; bronchitis, evaluated as 10 percent disabling; and hemorrhoids, evaluated as 0 percent disabling; the combined rating is 80 percent with consideration of the bilateral factor.

2.  The Veteran has a high school education and last worked during military service in Supply.

3.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in August 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Further, a letter dated in March 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination report are in the file.  The Veteran has at no time identified additional private or other treatment records that she would like VA to obtain.  Specifically, at her March 2008 Board hearing, the Veteran denied any private treatment.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The AMC provided the Veteran with a VA general medical examination to address her employability in April 2011.  The examiner reviewed the claims file and provided a thorough physical examination.  The examiner's conclusion was based on the evidence of record and supported by a sufficient rationale.  Therefore, the Board finds that the examination is adequate to decide the claim for TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that she is unemployable as a result of her service-connected disabilities, specifically her hiatal hernia and bronchitis.  Therefore, she believes that a TDIU is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is service connected for hiatal hernia with esophagitis, evaluated as 60 percent disabling; a stress fracture of the right ankle, evaluated as 20 percent disabling; a stress fracture of the left ankle, evaluated as 20 percent disabling; bronchitis, evaluated as 10 percent disabling; and hemorrhoids, evaluated as 0 percent disabling.  With consideration of the bilateral factor, her combined rating is 80 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2010); see also 38 C.F.R. § 4.26 (2010).  As the Veteran receives a single disability rating of 40 percent or more and a combined rating of 70 percent or more, she meets the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2010).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render her unemployable.  

Having reviewed the record, the Board finds no persuasive evidence suggesting that the Veteran is unemployable due to her service-connected disabilities.  

In her December 2009 application for TDIU, the Veteran reported that she had a high school education and last worked during military service, ending in January 1995.  She worked in Supply and left due to disability.

The Veteran was afforded a VA examination to address her service-connected disabilities and employability in April 2011.  The examiner addressed each of the Veteran's service-connected disabilities and concluded that none of them rendered her unemployable.  Rather, the examiner opined that the Veteran could engage in sedentary employment, though physical employment would be limited by her service-connected disabilities, morbid obesity, and nonservice-connected disabilities, including diabetes mellitus, peripheral neuropathy, schizophrenia, depression, and cognitive impairment.  The examiner found that the Veteran's service-connected hiatal hernia did not interfere with employability as her only recent hospitalization for gastrointestinal reasons was due to her nonservice-connected uncontrolled diabetes and diabetic gastroparesis, not solely her service-connected hiatal hernia.  Her service-connected ankle disabilities, combined with her morbid obesity, limited her mobility, but did not preclude sedentary employment.  Similarly, the Veteran's dyspnea on exertion, resulting from her service-connected bronchitis, morbid obesity, and lack of condition, limited her ability to engage in physical but not sedentary employment.  Finally, the examiner found that the Veteran's service-connected hemorrhoids only limited her during episodes of thrombosis, with the last episode being approximately 18 months prior, and would not cause permanent unemployability.  Although the Veteran is presently unemployed, the evidence does not support a finding that she is unemployable due to her service-connected disabilities.

The Veteran was previously examined in March 2006.  At that time, it was noted that the Veteran had been unemployed since she left the military.  In the Army, she was in Supply.  The examiner concluded that her service-connected hiatal hernia with esophagitis and hemorrhoids resulted in no functional impairment and that her service-connected ankle disabilities and the service-connected and nonservice-connected respiratory disorders would limit her physical employment, but not sedentary employment.  The examiner simply did not find medical evidence of unemployability based on service-connected disabilities.

The record also includes VA treatment records and SSA records.  These records are also negative for any findings that the Veteran is unemployable due solely to her service-connected disabilities.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on her employability, as evidenced by her 80 percent combined rating, the weight of the evidence does not support her contention that her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 80 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The only evidence in this case in support of the grant of a TDIU is the Veteran's contentions.  While she is competent to discuss her service-connected disabilities and her perception of their effect on her unemployability, her assertions are outweighed by the conclusions of the March 2006 and April 2011 VA examiners.  The examiners based their conclusions on a review of medical records, the Veteran's reported history, and a contemporaneous physical examination.  

A TDIU on an extraschedular basis may be granted by the Director, Compensation and Pension Service, in a case in which a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In the present case, the Veteran meets the percentage standard of one disability ratable at 40 percent or more with a combined rating of 70 percent or more.  Further, the Veteran has not been found to be unemployable by reason of service-connected disabilities.  Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented in this case.

Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to her service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


